Order, Supreme Court, Bronx County (Bertram Katz, J.), entered June 9, 1999, which, to the extent appealed from as limited by the brief, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff, a construction worker, was injured when he was shot at a construction site and now seeks damages for his injuries on the theory that defendants were negligent in failing to provide adequate worksite security.
As the motion court held, however, plaintiff, in response to defendant’s prima facie showing of entitlement to judgment as a matter of law, failed to adduce proof sufficient to raise a triable issue of fact as to whether defendants had prior notice of criminal activity at the construction site. Concur — Tom, J. P., Ellerin, Lerner, Andrias and Saxe, JJ.